DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.
 

    PNG
    media_image1.png
    818
    643
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-10, 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Pub. 2009/0086542).
Regarding claims 1 and 8, Fig. 19 of Lee discloses a memory device comprising: 
a memory array [Fig: 4, 202]; and 
control logic [Fig. 4: 215], operatively coupled with the memory array [Fig. 4: 202], to perform operations comprising: 
initiating a program operation [programing operation in Fig. 19] on the memory array, the program operation comprising a seeding phase [pre-charge phase]; 
causing a seeding voltage [Vgoal] to be applied to a string of memory cells [memory cells connects to WLn] in a data block of the memory array during the seeding phase [interval 2 to 5 (setting up), or us during interval 5] of the program operation, wherein a selected gate associates with the string memory cells [cells that connects to Even Sel BL] is activated during the seeding phase to allow the seeding voltage [voltage on Even Sel BL] to flow to the string of memory cells [as shows in Fig. 19, voltage is increasing on Even Sel BL, which flow to the memory cells]; and 
causing a positive voltage [Vgoal] to be applied to a first plurality of word lines [WLn] of the data block during the seeding phase [Setting Up], wherein each of the first plurality of word lines [WLn] is coupled to a corresponding memory cell of a first plurality of memory cells in the string [as shows in Fig. 18], the first plurality of word lines comprising a selected word line [WLn] associated with the program operation [step 6, prog begins], and
causing at least one of a ground voltage [0V applies during interval 5, paragraph 0104] or a negative voltage to be applied to a second plurality of word lines [WL(n-1)] of the data block concurrently with causing the positive voltage [Vgoal] to be applied to the first plurality of word lines [WLn] during the seeding phase [Setting Up], wherein each of the second plurality of word lines is coupled to a corresponding memory cell of a second plurality of memory cells in the string [memory cells connects to WL(n-1)], wherein the second plurality of memory cells are adjacent to the first plurality of memory cells [cells connected to WLn] on a source side of the string of memory cells.
Regarding claims 2 and 9, Fig. 19 of Lee discloses wherein the selected word line [WLn] is coupled to a first memory cell of the first plurality of memory cells [similar to WL1 in Fig. 18], and wherein the processing device to perform further operations comprising: causing the positive voltage [Vgoal] to be applied to one or more word lines coupled to one or more of the first plurality of memory cells [memory cells connected to WL1 in Fig. 18] on a drain-side of the first memory cell in the string of memory cells.
Regarding claims 3, 10, and 17, Fig. 19 of Lee discloses wherein causing the positive voltage [Vgoal] to be applied to the first plurality of word lines [WLn] of the data block comprises: causing a first positive voltage [Vgoal] to be applied to the selected word line [WLn]; and causing a second positive voltage [Vread] to be applied to one or more first word lines [WL(n-1)] adjacent to the selected word line [WLn], wherein the one or more first word lines [WL(n-1)] adjacent to the selected word line [WLn] are coupled to one or more of the first plurality of memory cells [similar to WL0 in Fig. 18] on a source-side of the first memory cell in the string of memory cells, wherein the second positive voltage [Vread] is greater [as shows in Fig. 19 of Lee, Vread is greater than Vgoal] than the first positive voltage [Vgoal].
Regarding claims 7 and 14, Fig. 19 of Lee discloses wherein the program operation comprises a plurality of seeding phases, a plurality of pass voltage ramp up phases [VpassH], and plurality of a program voltage ramp up phases [Vpgm], and wherein the positive voltage [Vgoal or Vread] is applied to the first plurality of word lines [WLn or WL(n-1)] only during a subset of the plurality of seeding phases [phase 3 (isolate) or phase 4 (boost), phase 7 (complete programming)] occurring after a threshold number of the plurality of program voltage ramp up phases have occurred.
Regarding claim 15, Fig. 18 of Lee discloses a memory device comprising: 
a first string of memory cells [on Ble(m)] in a first sub-block of a block of memory cells, the first sub-block comprising a selected sub-block [Blo], wherein the first string of memory cells comprises a first plurality of memory cells coupled to a plurality of word lines [WL0 to WL2]; and 
a second string [Blo(m)] of memory cells in a second sub-block of the block of memory cells, the second sub-block comprising an unselected sub-block [WL3 to WL31], wherein the second string of memory cells comprises a second plurality of memory cells coupled to the plurality of word lines [cells connected to WL3 to WL31] coupled to the first string of memory cells, wherein a first subset of the plurality of word lines [WL1] is configured to receive a positive voltage [Vread] signal during a seeding phase of a program operation performed on the selected sub-block, wherein a selected gate associates with the string memory cells [cells that connects to Even Sel BL] is activated during the seeding phase to allow the seeding voltage [voltage on Even Sel BL] to flow to the string of memory cells [as shows in Fig. 19, voltage is increasing on Even Sel BL, which flow to the memory cells], wherein each of the first subset of the plurality of word lines is coupled to a corresponding memory cell of a first subset of the second plurality of memory cells in the second string [Blo(m)], the first subset [WL1] of the plurality of word lines comprising a selected word line associated with the program operation [as shows in Fig. 19],
wherein a second subset of the plurality of word lines [WL(n-1)] of the data block are configured to receive at least one of a ground voltage [0V during interval 5] or a negative voltage concurrently with positive voltage [Vgoal] being applied to the first subset of the plurality of word lines [WLn] during the seeding phase [Setting Up], wherein each of the second subset of the plurality of word lines is coupled to a corresponding memory cell of a second subset of the second plurality of memory cells in the second string [string that connects to WL(n-1)], wherein the second subset of the second plurality of memory cells are adjacent to the first subset [WL(n-1) is adjacent to WLn] of the second plurality of memory cells on a source side of the second string memory cells. 
Regarding claim 16, Fig. 18 of Lee discloses wherein the selected word line [WL1] is coupled to a first memory cell of the second plurality of memory cells, and wherein one or more word lines [WL0] adjacent to the selected word line are configured to receive the positive voltage [Vgoal], wherein the one or more word lines [WL0] adjacent to the selected word line are coupled to one or more of the second plurality of memory cells on a source-side of the first memory cell in the second string of memory cells.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 2009/0086542) in view of Lee et al. (US Pub. 2010/0054036).
Regarding claims 4, 11, and 18, Lee discloses all claimed invention, but does not specifically disclose wherein causing the positive voltage to be applied to the first plurality of word lines of the data block further comprises: causing a third positive voltage to be applied to one or more second word lines adjacent to the one or more first word lines, wherein the one or more second word lines adjacent to the one or more first word lines are coupled to one or more of the first plurality of memory cells on a source-side of the memory cells coupled to the one or more first word lines, wherein the third positive voltage is greater than the first positive voltage and less than the second positive voltage and wherein the processing device to perform further operations comprising: causing a ground voltage to be applied to a second plurality of word lines of the data block during the seeding phase, wherein each of the second plurality of word lines is coupled to a corresponding memory cell of a second plurality of memory cells in the string, wherein the second plurality of memory cells are adjacent to the first plurality of memory cells on a source side of the string of memory cells. However, Fig. 21 of Lee ‘036 discloses wherein causing the positive voltage [Vpass] to be applied to the first plurality of word lines (WL[m-1])of the data block further comprises: causing a third positive voltage [Vpass] to be applied to one or more second word lines (WL[m-2]) adjacent to the one or more first word lines (WL[m-1]), wherein the one or more second word lines (WL[m-2]) adjacent to the one or more first word lines (WL[m-1]) are coupled to one or more of the first plurality of memory cells on a source-side of the memory cells coupled to the one or more first word lines (WL[m-1]), wherein the third positive voltage [Vpass] is equal the first positive voltage [Vpass] and equal the second positive voltage [Vpass] and wherein the processing device to perform further operations comprising: causing a ground voltage [0V] to be applied to a second plurality of word lines (WL[m-2]) of the data block during the seeding phase, wherein each of the second plurality of word lines is coupled to a corresponding memory cell of a second plurality of memory cells in the string, wherein the second plurality of memory cells [memory cells connected to WL[m-2] are adjacent to the first plurality of memory cells [memory cells connected to WL[m-1] on a source side of the string of memory cells.
Lee ‘036 disclosed third, second, and first positive voltages are equal, but does not disclose the third positive voltage is greater than the first positive voltage and less than the second positive voltage. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify first, second, and third voltages so that the third positive voltage is greater than the first positive voltage and less than the second positive voltage, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Lee ‘036 programing operation having different first, second, and third positive voltages to the teaches of Lee programing method having first and second positive voltage for a purpose of improving programming operation to reduce current consumption. 

Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive.
Applicant argues that Lee doesn’t teach causing at least one of a ground voltage or a negative voltage to be applied to a second plurality of word lines of the data block concurrently with causing the positive voltage to the applied to the first plurality of word lines during the seeding phase. However, as clearly shows in the examiner marked up and paragraph 0104 of Lee, WL(n-1) is lowered to 0V during the interval 5 of the operation shows in Fig. 19 of Lee while causing the positive voltage [Vgoal] to be applied to the first plurality of word lines [WLn]. Although, the 0V voltage only applied to WL(n-1) during interval 5, it meets the claimed limitation because applicant does not claim 0V applies for the entered seeding phase. Furthermore, applicant is reminded that the claims are examined in light of broadest reasonable interpretation. Also, although the claims are examined in light of specification, limitations from specification are not read into the claims. See MPEP 2111.
In addition, “causing a seeding voltage to be applied to a string of memory cells in a data block of the memory array during the seeding phase of the program operation, wherein a select gate associated with the string of memory cells is activated during the seeding phase to allow the seeding voltage to flow to the string of memory cells; causing a positive voltage to be applied to a first plurality of word lines of the data block during the seeding phase, wherein each of the first plurality of word lines is coupled to a corresponding memory cell of a first plurality of memory cells in the string, the first plurality of word lines comprising a selected word line associated with the program operation; and causing at least one of a ground voltage or a negative voltage to be applied to a second plurality of word lines of the data block concurrently with causing the positive voltage to be applied to the first plurality of word lines during the seeding phase” recites limitations relate to manner of operating the device. According to MPEP 2114(II), manner of operating the device does not differentiate apparatus claim from the prior art. Claims 1 and 15 are apparatus claims reciting limitations relate to manner of which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the Lee apparatus. Specifically, Fig. 4 and Fig. 18 of Lee ‘542 teach all the structural limitations of claims 1 and 15.
Therefore, all applicant’s arguments were fully considered, they are not persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825